MEMORANDUM **
Adalberto Najar-Esperiqueta appeals the district court’s order revoking his supervised release. The district court lacked *202jurisdiction to revoke Najar-Esperiqueta’s supervised release after the supervision, term had expired because no warrant, based upon sworn allegations, was issued during the supervision term as required by 18 U.S.C. § 3583(i). United States v. Vargas-Amaya, 389 F.3d 901 (9th Cir.2004).
The district court’s order is therefore VACATED and the case is remanded for further proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the *202courts of this circuit except as provided by Ninth Circuit Rule 36-3.